Citation Nr: 1516458	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, to include a heart disability manifested by a murmur and/or an enlarged heart.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Columbia, South Carolina RO.  Although a June 2013 cover letter (from the Veteran's representative) indicates that it is a "Request for a local BVA hearing," the attached VA Form 9 completed by the Veteran indicates that he does not want a Board hearing.  The box for requesting a Board hearing at a local VA office was marked and then whited out, and the box "I do not want a Board hearing" was marked.  Notably, the August 2013 statement from the Veteran's representative in lieu of VA Form 646 indicates that a hearing was not requested.  Accordingly, the Board finds that the Veteran has not requested a Board hearing, and that the Veteran is not prejudiced by proceeding with adjudication of the appeal.  

As an initial matter, regarding the Veteran's claims of service connection for a heart murmur and an enlarged heart, the Board notes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO has adjudicated the issues as two separate claims; however, in light of Clemons, the Board has recharacterized the issues on appeal as a single claim of service connection for a heart disorder, to include a heart murmur and an enlarged heart.  


FINDING OF FACT

The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a heart disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim because such was not necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a current heart disorder, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a heart disorder).  He asserts that he has a heart murmur and an enlarged heart that is related to his complaints of chest pain in service.  Although he is competent to report lay-observable symptoms, whether or not there is underlying pathology constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has a heart disorder, to include a heart murmur and enlarged heart, is not probative evidence.  

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a heart disorder.  He has not submitted any evidence showing a current diagnosis of a heart disorder, to include a heart murmur or enlarged heart.  He does not point to any occasion, treatment, or evaluation during the appeal period when a heart disorder was diagnosed (or underlying pathology for his claimed disability was identified).  The Veteran filed his claims of service connection for a heart murmur and an enlarged heart in December 2011.  Although VA treatment records note a history of heart murmur, August 2012 and January 2013 VA treatment records show that physical examination found the Veteran's heart had a regular rate and rhythm, and no murmurs, gallops, or rubs.  Furthermore, an August 2011 VA nuclear cardiac stress test (performed due to complaints of chest pain) revealed no evidence of myocardial ischemia or infarction, and an August 2011 ECG revealed a normal sinus rhythm.  In the absence of proof of a current heart disorder, to include a heart murmur or enlarged heart, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  



ORDER

The appeal seeking service connection for a heart disorder is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


